Title: To Thomas Jefferson from John Vaughan, 10 December 1807
From: Vaughan, John
To: Jefferson, Thomas


                        
                            D Sir
                            
                            Pha 10 Decr. 1807
                        
                        Pardon an inadvertance, the inclosed for M Warden not being at hand when I enclosed the letter for M
                            Lasteyrie for his care, had escaped my recollection this morning—Calling at our Hall I found it there—Could I have found a
                            private opportunity to Paris I should not on the part of the Society have troubled you 
                  I remain with great respect Your
                            friend & Servant
                        
                            Jn Vaughan
                            
                        
                    